Case 2:19-cv-10949-MOB-DRG ECF No. 4 filed 04/03/19   PageID.28   Page 1 of 2




                EXHIBIT A
                   Case 2:19-cv-10949-MOB-DRG ECF No. 4 filed 04/03/19               PageID.29   Page 2 of 2




                                               Detroit Film Office
                                             Film and Video Permit
                            A copy of this permit and proof of insurance must be onsite at all times

                  Mercedes-Benz NAIAS 2018 Still Photography & B-Roll
                                                  Date: January 15 - 16, 2018


                                            Eastern Market – 1314 Gratiot Avenue
                                            Belle Isle
                                            Motown Museum – 2648 West Grand Blvd.
                                            Russell Industrial Center – 1600 Clay Avenue




Linda Vinyard, Director
Detroit Film Office 313-224-3876
Office of Mayor Duggan
Printed on orange paper – not to be duplicated

*Additional City of Detroit Permits may be applicable
